Citation Nr: 1039966	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than June 13, 2002 for 
the grant of service connection for traumatic arthritis of the 
right knee, status post replacement, claimed as whether there is 
clear and unmistakable error (CUE) in a November 2003 rating 
decision that granted service connection for a right knee 
disability, assigning an effective date of June 13, 2002, and 
found that there was no CUE in a previous rating decision in 
September 1946 that denied service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from February 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, which 
denied entitlement to an earlier effective date for the grant of 
service connection for traumatic arthritis of the right knee, 
status post replacement. 

The Veteran testified before the undersigned in July 2009 at a 
video conference hearing.  A transcript of the hearing is of 
record. 

The Board finds that the issue of CUE in a previous RO decision 
in November 2003 has been raised. Thus, the issue has been 
recharacterized as listed on the first page to comport with the 
evidence of record.

In September 2009, the Board remanded the claim for further 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 1946 rating decision, the RO denied service 
connection for right knee disability.  The Veteran did not appeal 
that decision and it became final.  His repeated attempts to 
reopen his claim were denied.

2.  The Veteran filed a subsequent request to reopen his claim 
for service connection for right knee disability, which was 
received on June 13, 2002.  Service connection was granted 
pursuant to a November 2003 rating decision effective June 13, 
2002.  The Veteran did not appeal the November 2003 rating 
decision, and it became final.

3.  In a statement received in December 2004, the Veteran 
indicated that he disagreed with the effective date assigned for 
his service-connected right knee disorder.

4.  The Veteran's December 2004 statement constitutes a 
freestanding claim for an earlier effective date, which is barred 
as a matter of law.

5.  The Veteran's contentions do not constitute a valid claim of 
CUE in the November 2003 rating decision. 


CONCLUSIONS OF LAW

1.  The Veteran's December 2004 claim of entitlement to an 
earlier effective date was not timely filed and must be 
dismissed.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.302(a) (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The Veteran has not raised a valid allegation of CUE with 
regard to the rating decision of November 2003, that granted 
service connection for right knee disability and assigned an 
effective date of June 13, 2002, and which found that there was 
no CUE in a previous rating decision in September 1946.  38 
C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
However, these duties are not applicable where the law, and not 
the underlying facts or development of the facts, is dispositive 
of the matter.  Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001).  One aspect 
of the appeal is being dismissed as a matter of law because the 
Veteran did not raise the earlier effective date issue in a 
timely fashion.

On an appeal involving review of a prior final regional office 
decision on the basis of clear and unmistakable error (CUE), VA 
has no obligations with respect to notification and assistance.  
See Parker v. Principi, 15 Vet. App. 407 (2002).  The remaining 
issue on appeal includes consideration of CUE in prior decisions.

Accordingly, no further discussion of VA's duties is required.

Legal Criteria and Analysis

The Veteran contends that he is entitled to an earlier effective 
date for the grant of service connection for traumatic arthritis 
of the right knee.  He claims CUE in a November 2003 decision 
that granted service connection for the right knee disability, 
assigning an effective date of June 13, 2002, and which found 
that there was no CUE in a September 1946 rating decision.

Historically, an unappealed September 1946 rating decision denied 
service connection for right knee disability.  The RO noted in 
September 1946 that it was denying the claim because there were 
no residuals of right knee injury found at discharge.  This 
decision was confirmed in rating decisions dated in March 1949 
and September 1978.  The Veteran filed a claim to reopen service 
connection for the right knee disability in June 2002.

The RO confirmed the denial in March 2003 but the Veteran 
appealed this action contending that there was CUE in the 1946 
decision that denied service connection for the right knee.  In a 
November 2003 rating decision, the RO granted service connection 
for traumatic arthritis of the right knee, status post 
replacement, assigning an effective date of June 13, 2002, and 
found that there was no CUE in the 1946 decision that denied 
service connection for the right knee disability.  The RO in 
determining that there was no CUE in the September 1946 decision 
noted that the Veteran was seen in February 1945 with a history 
of new right knee twisting injury after falling on a stone.  It 
was reported that four years earlier (which would have been 
before service) he had injured his knee and that there had pain 
and swelling since.  The Veteran had to wear a bandage and had 
marked laxity of the anterior cruciate ligament and mild laxity 
of the external collateral ligament with tenderness over the 
joint line in February 1945.  At separation from service, there 
was no residual of the pre-existing torn cartilage.  The RO found 
that there was no clear error in the September 1946 decision and 
that it was final based on the evidence reviewed.  The RO thus 
assigned an effective date of June 13, 2002 for the grant of 
service connection for the right knee disability.

In his November 2004 statement, outside of the one-year period of 
notice of the above rating decision, the Veteran requested an 
earlier effective date for the grant of service connection for 
the right knee disability.  He later testified during the July 
2009 Board hearing as to why there was CUE in the November 2003 
RO decision.  He testified that the RO did not consider the fact 
that his pes planus was shown to have caused his right knee 
condition and was the basis of the grant of service connection 
for the right knee disability, and that the pes planus disability 
was granted service connection with an effective date of December 
3, 1945 in the November 2003 rating decision.  The Veteran 
essentially contends that if pes planus was service-connected as 
far back as December 1945, then his right knee disability should 
have been granted with the same effective date, since the pes 
planus was found to be the cause of the right knee disability.  
The service treatment records show the Veteran suffered from pes 
planus in service, which became as severe as third degree pes 
planus.

The Veteran further asserted that the RO should have found CUE 
because the Veteran received the Purple Heart and the Combat 
Infantryman Badge for his service, including an injury to his 
right leg in service.  Specifically, the Veteran testified that 
he received the Purple Heart for the wound to his right leg in 
1944 and that the wound was actually right behind the right knee.

Initially, the Board notes that to the extent an earlier 
effective date is sought as  a freestanding claim, such is 
prohibited.  By law, there is no basis for a freestanding earlier 
effective date claim from matters addressed in a final rating 
decision, except for exceptions under 38 C.F.R. § 3.156.  See 
also Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this case, 
as noted above, the Veteran was granted service connection for 
his right knee in a rating decision of November 4, 2004.  He 
filed a claim for an earlier effective date on November 30, 2004.  
This was outside the one year period allowed for a timely appeal.  
As such, the decision had become final.  See 3.156.  As such, a 
claim for an earlier effective date would be a freestanding claim 
, which is not allowed.

In the alternative, the Veteran has argued that there was CUE in 
the November 2003 rating decision which assigned an effective 
date of the grant for service connection for a right knee 
disability of June 2002 and which found that there was no CUE in 
the September 1946 rating decision which denied service 
connection for a right knee disability.  

"Clear and unmistakable error" is the kind of error, of fact or 
law, that when called to the attention of later reviewers compels 
the conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  An 
asserted failure to evaluate and interpret correctly the evidence 
is not clear and unmistakable error.  See Damrel v. Brown, 6 Vet. 
App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the correct 
facts, as they were known at the time, were not before the 
adjudicator or where the statutory or regulatory provisions 
extant at that time were incorrectly applied.  A determination 
that there was clear and unmistakable error must be based on the 
record and the law that existed at the time of the prior 
decision.  See Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  Subsequently developed evidence is not applicable.  See 
Porter v. Brown, 5 Vet. App. 233, 235- 236 (1993).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions of 
service connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  Final RO 
decisions are entitled to a presumption of validity.  Berger v. 
Brown, 10 Vet. App. 166, 169 (1997).

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on an 
original claim for service connection, a claim re-opened after 
final disallowance, or a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a).  The implementing regulation clarifies this to mean that 
the effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later."  38 C.F.R. § 3.400.

In regard to the Veteran's CUE claim, the Board finds that the 
Veteran has not raised a valid claim of CUE.  In essence, the 
Veteran is arguing that there was CUE in the November 2003 rating 
decision for failing to find CUE in the September 1946 decision 
which denied service connection for right knee disability.  In 
this regard, it is important to note that at the time of the 
September 1946 rating decision, there was no evidence of right 
knee disability on separation.  A review of the separation 
physical of December 1945 found no residual of a torn cartilage 
in the right knee and no disability associated with a shrapnel 
wound to the posterior aspect of the right leg.  As such, the 
decision was supportable.

To the extent that the Veteran has alleged that since his grant 
of service connection for pes planus was made effective to 
December 1945 so should his service connection for the right 
knee, as the grant of service connection for the right knee was 
as due to his service connected pes planus, he has not raised a 
valid argument.  Indeed, service connection for pes planus was 
made effective December 1945 based on 38 C.F.R. § 3.156 and the 
receipt of new service treatment records which showed the 
disability was aggravated by service.  However, prior to Dr. 
T.K.'s statement of October 2003, wherein he stated that the 
appellant's right knee disability was caused by his pes planus, 
there was no evidence of record to show a nexus between the two 
disabilities and the Veteran had not claimed a relationship 
between the two prior to that statement of October 2003.  As 
such, while there was a basis to pierce the veil of finality of 
the September 1946 rating decision with regard to the issue of 
service connection for pes planus, under 38 C.F.R. § 3.156(c), 
there is no basis on which to pierce the veil of finality in the 
same decision regarding the issue of service connection for a 
right knee disability.  Accordingly, the Veteran's argument does 
not show CUE in the September 1946 rating decision.

The Veteran has further argued that the RO should have found CUE 
in the September 1946 decision because he received the Purple 
Heart and the Combat Infantryman Badge, and that he received the 
Purple Heart for an injury to the back of the right leg which was 
right behind his knee.  However, The RO based his denial of 
service connection in September 1946 on the fact that there was 
no disability of the right knee on separation.  As noted above, 
the separation physical specifically considered the wound to the 
back of the right leg and found there was no disability.  
Accordingly, the Board finds that the RO properly applied the 
facts before them at the time of the September 1946 decision.  

Finally, in a statement of May 2003, the appellant's 
representative argued that the Veteran had not been afforded an 
examination at the time of the September 1946 rating decision and 
therefore, the decision should be reconsidered.  In this regard 
the Board notes that an allegation of a failure to comply with 
the duty to assist is not a valid theory of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

An effective date prior to June 13, 2002, is not permissible in 
the absence of clear and unmistakable error.  38 U.S.C.A. § 
5110(a).  Although the appellant has asserted that there was CUE 
in the rating decision of November 2003 because the RO failed to 
assign an effective date prior to June 13, 2002 and for finding 
no CUE in the September 1946 rating decision which denied service 
connection for a right knee disability, he has not set forth a 
valid CUE claim, which requires a claimant show that either the 
correct facts, as they were known at the time, were not before 
the adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  As explained above, 
the RO properly applied and considered the correct facts as they 
were known at the time.  Moreover, his assertions that he was not 
given an examination at the time of the September 1946 decision 
is an assertion of a failure in the duty to assist and such 
allegation does not rise to a valid theory of CUE.  In essence, 
the basis of his argument is that the evidence had not been 
properly considered.  Consequently, it appears that the Veteran 
is essentially requesting that the Board reweigh or reevaluate 
the evidence and reach a different conclusion.  However, such a 
disagreement with how the facts were weighed or evaluated is not 
clear and unmistakable error.  Russell, 3 Vet. App. at 313.

In sum, the Veteran has not alleged a misapplication of the law, 
nor has the Veteran alleged that the correct facts, as known at 
the time, were not before the RO.  The Veteran's claim of CUE is 
based on a claim of an erroneous or inadequate interpretation of 
the facts by the RO.  As noted above, an assertion of a failure 
to evaluate and interpret correctly the evidence is not a valid 
allegation of CUE.  See Darmel, supra.  A determination of CUE 
must be based upon the record and the law at the time of the 
prior decision.  Accordingly, the appeal is dismissed without 
prejudice.






(CONTINUED ON THE NEXT PAGE)
ORDER

The claim for entitlement to an effective date earlier than June 
13, 2002, for the grant of service connection for a right knee 
disability, is dismissed.

The claim for clear and unmistakable error (CUE) in the November 
2003 rating decision that granted service connection for right 
knee disability, assigning an effective date of June 13, 2002, 
and which found that there was no CUE in a previous rating 
decision in September 1946 that denied service connection for a 
right knee disability, is dismissed.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affars


